DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the limitations “generating, by the computing device, a multiencrypted key Ra by decrypting the encrypted portion first random key Ri’ with a private key associated to each computing node (101, 102, 103, 104), and using the generated multiencrypted key Ra as the key for recovering the digital file” are unclear. 
It is unclear how decrypting Ri’ produces a multiencrypted Ra. The specification at page 10, discussing step 307 of figure 3 does not explain how decrypting Ri’ produces an encrypted (or multiencrypted) Ra. 

Claims 2-9 and 11-14 are rejected for being dependent on a rejected independent claim.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in line 12 and line 22 refers to “its associated public keys”. It is unclear what “its” is referring to. 
Claims 10 and 15 are rejected for the same reasons.

Claims 6, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 and 7 refers to “getting Ra”, “getting Fri”, “getting Hri”, “getting Fr2”, it is unclear if the previous portion of the limitations are generating the outcomes or if the “getting” is referring to “getting the information from somewhere else”.

Further claim 7 refers to “a new hash that will be encrypted with R2”. It is unclear if this is part of the claim and being accomplished or something that is not happening as part of the claim. Leaving the metes and bounds of the claim unclear.


Claim 1 recites the limitation "said digital file" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is assumed that other instances of “said digital file” are referring to this digital file.

Claim 1 recites the limitation "the received token" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the blockchain" in line 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the geometry" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "said associated metadata" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the whole digital file" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the watermarks hashmap" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the computing node’s hashmap" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the old hash" in line 14-15.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the new one" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the old file" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the old public keys" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the distributed file system" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the trusted component" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the received token" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the blockchain" in line 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the trusted component" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the distribution" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the geometry" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433